;·   ~   ....
AO 2458 (Rev. 02/08/2019) Judgment in a Crirriinal Petty Case (Modified)                                                              Page 1 of I   I
                                      UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                          JUDGMENT IN A CRIMINAL CASE
                                       V.                                     (For Offenses Committed Oh or After November l, 1987)


                            Jose Cardenas-Villanueva                          Case Number: 3:19-mj-23277


                                                                             Defendant's Attorney


REGISTRATION NO. 88181298
                                                                                                                  AUG l 4 2019
THE DEFENDANT:                                                                          -··--··--·-·-·----·
 rv,
 ""'  1 d ed gm·1ty to count( s) 1 o fC omp1am
     pea                                      . t                                     CU?f"-iK us !j,;;JH~iGT (5Ql.1F1T
                                                                                 SOUiHccF1>, iAnn1cT c,;:. CA'.i''.            A
                                 -----'---------------l-,W'-'-"""-"-'-"'-"'--W"'-"''--"'"-""""""'t2",r,1£:               1"/i!JrY
 •   was found guilty to count( s)
                                                                                                                       0



     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                          Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1
 •              The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •              Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 ,~ TIME SERVED                            • ________ days
 lZI            Assessment: $ 10 WAIVED         lZI Fine: WAIVED
 lZI            Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the            defendant's possession at the time of arrest upon their deportation or removal.
 D              Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, August 14, 2019
                                                                           Date of Imposition of Sentence

           {7 ·.,i :?'I
           &'(;;y
Received _ _ _ Lrf~,-
                    _.._~----
                     DUSM
                                                                           ll~Lti!t:OCK
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                      3: l 9-mj-23277
